Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 1 of 47 PageID #: 156




                                                       2:18–cv–07011 JFB-GRB


          United States District Court
              Eastern District of New York

        JOHN LEPPER AND NOELLE LEPPER, individually and as
        parents and natural guardians of their infant children,
        B.J.L. and B.I.,
                                                                 Plaintiffs
                                    –against–
        VILLAGE OF BABYLON; and, RALPH SCORDINO, Mayor, KEVIN
        MULDOWNEY, Deputy Mayor, ROBYN SILVESTRI, Village
        Trustee, TONY DAVIDA, Village Trustee, MARY ADAMS, Village
        Trustee; STEPHEN FELLMAN, Village of Babylon Building
        Inspector; SUZANNE SCHETTINO, Department of Public Works;
        GERARD GLASS, Esq., Village of Babylon Attorney; DEBORAH
        LONGO, Planning Board, Village of Babylon, each individually
        and in their official capacity, and John and/or Jane Doe,
        unnamed, unidentified complainants,
                                                               Defendants


         AMENDED VERIFIED COMPLAINT

                           CORY H. MORRIS
                     LAW OFFICES OF CORY H. MORRIS
                          Attorney for Plaintiffs
                    VICTOR JOHN YANNACONE, JR., of counsel
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 2 of 47 PageID #: 157




                                                              i



                                           TABLE OF CONTENTS
 Plaintiffs demand a trial by Jury ........................................................................ 1
 Preliminary Statement ........................................................................................ 1
 Introduction .......................................................................................................... 1
 I.   Jurisdiction and Venue .................................................................................. 2
 II. Administrative proceedings and timeliness ................................................. 2
 III. Parties ............................................................................................................. 3
 IV. The Facts ........................................................................................................ 5
 V. Actions of Defendants complained of by Plaintiffs ..................................... 24
 VI. The basis for equitable relief ....................................................................... 25
 VII.      First cause of action for injunctive relief................................................ 26
 VIII. Defendants use of legal process, fines and prosecution is
    designed to silence Mr. Lepper and violates the First Amendment
    rights of the Lepper family .......................................................................... 27
 IX. Village of Babylon Code § 325–26 forecloses age-appropriate
     private rights of assembly and association on arbitrary grounds
     and are therefore technically capricious as well and certainly
     underinclusive. ............................................................................................. 30
 X. Plaintiffs’ rights are being violated by the threat of continued fines ........ 31
 XI. Prosecution of the Lepper family by the Defendants for alleged
     violations of Village of Babylon Code Section 365–26 is an
     unconstitutional taking of their property ................................................... 32
 XII. Plaintiffs seek a judgment declaring that they are entitled to
     trial by jury on charges of violating Village of Babylon Code
     Section 365–26 ............................................................................................. 33
 XIII.      Eighth Amendment and excessive fines ............................................... 34
 XIV. 42 U.S.C. §1983: “Monell” claim ............................................................. 36
 XV.State Law Claims ......................................................................................... 37
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 3 of 47 PageID #: 158




                                                           ii

 XVI. Negligence ................................................................................................ 38
 XVII. Abuse of process ..................................................................................... 38
 XVIII.        Negligent and/or intentional infliction of emotional distress ........... 39
 XIX. Defamation .............................................................................................. 40
 XX.Prima facie tort ............................................................................................ 40
 XXI. Injuries and Damages ............................................................................. 40
 Prayer for relief .................................................................................................. 41
 Parents’ Verifications ......................................................................................... 43
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 4 of 47 PageID #: 159

                                       1

                   PLAINTIFFS DEMAND A TRIAL BY JURY

                         PRELIMINARY STATEMENT
      This is a civil action seeking a declaratory judgment and
      equitable relief against, and compensatory, general, and
      punitive damages, costs, disbursements, and attorneys’ fees
      from, the Defendants for violating Plaintiffs’ civil,
      constitutional, and human rights, under the Fourth, Fifth and
      Fourteenth Amendment to the United States Constitution and
      New York State Law; and to recover compensatory, general,
      and punitive damages, costs, disbursements, and attorneys’
      fees from the Defendants for their negligence, abuse of
      process, negligent and/or intentional infliction of emotional
      distress, and prima facie tort.
                               INTRODUCTION
 1.   Plaintiffs, John Lepper and Noelle Lepper, individually and as
      the parents and guardians of their infant son, B.J.L., and
      daughter, B.L., collectively referred to herein as the “Lepper
      family,” allege that Defendants, jointly and severally,
      individually and collectively, intentionally, knowingly,
      wantonly, negligently, and/or recklessly, sought to and did
      wrongfully deprive the Lepper family of their civil,
      constitutional, and human rights by committing acts under
      color of law which depriving the Lepper family of their civil,
      constitutional, and human rights.
 2.   Plaintiffs, John Lepper and Noelle Lepper, individually and as
      the parents and guardians of their infant son, B.J.L., and
      daughter, B.L., collectively referred to herein as the “Lepper
      family,” allege that Defendant Village of Babylon was
      negligent in training, hiring and supervising its Building
      Inspector, Defendant Stephen Fellman and was deliberately
      indifferent to the need to train its Building Inspectors.
 3.   Plaintiffs, John Lepper and Noelle Lepper, individually and as
      the parents and guardians of their infant son, B.J.L., and
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 5 of 47 PageID #: 160

                                       2

      daughter, B.L., collectively referred to herein as the “Lepper
      family,” allege that Defendant Village of Babylon is liable to
      the Plaintiffs for abuse of process, malicious prosecution, and
      for conspiring to condone and encourage such civil rights
      violations and for conspiring to violate Plaintiffs’ Civil Rights.

         I.       JURISDICTION AND VENUE
 4.   The jurisdiction of this Court is invoked under 28 U.S.C.
      §§ 1331 and 1343.
 5.   This honorable Court is requested to exercise supplemental
      jurisdiction with respect to Plaintiffs’ State Law claims
      pursuant to 28 U.S.C. §1367.
 6.   This action is brought pursuant to 42 U.S.C. § 1983, 42 U.S.C.
      § 1985, 42 U.S.C. § 1986, and 42 U.S.C. § 2000d.
 7.   This action is also brought pursuant to the Declaratory
      Judgment Act, under 28 U.S.C. §§ 2201–2202, to address the
      specific and anticipated harm Plaintiffs and all other similarly
      situated residents within the Village of Babylon face.
 8.   Declaratory relief is necessary whether or not Defendant
      Village of Babylon discontinues prosecution so long as the
      threat of prosecution for violation of Village of Babylon Code
      Section 365–26 continues to exist.
 9.   Venue in the Eastern District of New York is proper under 28
      U.S.C. § 1391, based on the fact that the place where the
      events and violations herein alleged occurred was in Suffolk
      County, New York.

         II.      ADMINISTRATIVE PROCEEDINGS AND TIMELINESS
 10. This action has been commenced within the three-year statute
     of limitations applicable to federal civil rights actions brought
     pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1985 and
     42 U.S.C. § 1986.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 6 of 47 PageID #: 161

                                       3

 11. There are no effective New York state or federal
     administrative remedies available to the Lepper family.
 12. Plaintiffs have exhausted any potentially effective
     administrative remedies.
 13. On or about December 7, 2018, Plaintiffs filed a Notice of
     Claim against the Village of Babylon.
 14. Plaintiffs avail themselves of the General Municipal Law
     Section 50-H for the purpose of an examination.
         III.     PARTIES
 15. Plaintiff, JOHN LEPPER is a citizen of the United States, an
     honorably discharged United States Marine presently
     employed as a member of the Fire Department of the City of
     New York and resides at 59 Cockenoe Avenue, in the
     Incorporated Village of Babylon, Suffolk County, New York.
 16. Plaintiff, NOELLE LEPPER is a citizen of the United States, and
     resides at 59 Cockenoe Avenue, in the Incorporated Village of
     Babylon, Suffolk County, New York.
 17. John Lepper and Noelle Lepper his wife are the lawful owners
     of 59 Cockenoe Avenue, a corner lot of 7,575 square feet
     (0.1739 acres) with 50.50 feet frontage along Cockenoe
     Avenue, a 50 foot public roadway, and 150 feet frontage along
     Wampum Road, a 33 foot public roadway. in the Incorporated
     Village of Babylon, in the Town of Babylon, Suffolk County,
     New York and identified on the Suffolk County Tax Map as
     parcel 0102–004.00–01.00–100.00. The property appears in its
     present configuration as Lots 19B & 19C in Block F as shown
     on Map of Sampwam Park–Annex filed on October 31, 1921 as
     Map No: 758 in the Incorporated Village of Babylon, Town of
     Babylon, Suffolk County, New York (hereinafter referred to as
     the “Subject Property”).
 18. Infant B.J.L. is a six-year-old minor born of the union of John
     Lepper and Noelle Lepper.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 7 of 47 PageID #: 162

                                       4

 19. Infant B.L. is a five-year-old minor born of the union of John
     Lepper and Noelle Lepper.
 20. Collectively, John Lepper and Noelle Lepper his wife, Infant
     B.L. and Infant B.J.L. are referred to herein as “Plaintiff” or
     “Plaintiffs.”
 21. At all times relevant in this Complaint, and upon information
     and belief, DEFENDANT VILLAGE OF BABYLON is a recipient of
     federal funds and was a recipient of federal funding at the
     time of the events complained of herein.
 22. Defendant Village of Babylon is an incorporated Village
     located within the Town of Babylon in Suffolk County, New
     York.
 23. Defendant Village of Babylon is governed by an elected Mayor
     and four elected Trustees, collectively the Babylon Village
     Board.
 24. According to information posted on the Village of Babylon
     website at http://www.villageofbabylonny.gov/ Defendant
     Ralph Scordino, is the Mayor, Defendant Kevin Muldowney, is
     the Deputy Mayor, and Defendants Robyn Silvestri, Tony
     Davida, and Mary Adams, are Village Trustees.
 25. Defendant Village of Babylon, Ralph Scordino, Mayor, Kevin
     Muldowney, Deputy Mayor, Robyn Silvestri, Village Trustee,
     Tony Davida, Village Trustee, Mary Adams, Village Trustee;
     collectively the Babylon Village Board, STEPHEN FELLMAN,
     Defendant SUZANNE SCHETTINO, Defendant GERARD GLASS,
     Esq. and Defendant DEBORAH LONGO are referred to
     collectively as “Defendants” or “Defendant.”
 26. Upon information and belief, Defendant Stephen FELLMAN is
     the Village of Babylon Building Inspector; Defendant
     SUZANNE SCHETTINO, directs the Department of Public
     Works; Defendant GERARD GLASS, Esq. is the Village of
     Babylon Attorney; and Defendant DEBORAH LONGO, is
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 8 of 47 PageID #: 163

                                       5

      involved in administration of the Village of Babylon Planning
      Board.
 27. All of the individual named Defendants are being sued in both
     their individual and official capacities.
         IV.      THE FACTS
 28. In April 2018, when he was playing with his children,
     Plaintiff, John Lepper, found a syringe, a hypodermic needle
     which he reasonably presumed to be utilized in illegal drug
     use, in his front yard. He informed his neighbors immediately
     and was outspoken in trying to find a remedy to shield his
     children from potential disease and harm caused by used
     hypodermic needles.
 29. The following is a true and accurate aerial view of the Lepper
     property and its surrounding neighborhood identifying the
     location where the hypodermic needle was found.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 9 of 47 PageID #: 164

                                       6
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 10 of 47 PageID #: 165

                                       7

 30. On or about May 3, 2018, after conferring with Plaintiff Noelle
     Lepper, Plaintiff John Lepper began to utilize timbers from an
     old boat house that was destroyed in Superstorm Sandy to
     create a treehouse to insulate his children from potential
     contact with the hypodermic needles he found in and around
     his property at 59 Cockenoe Avenue within the Village of
     Babylon.
 31. The following Lepper family neighbors can see the treehouse
     from their property: Joe and Joanne Mineo and their sons
     M.M. and N.M.; Pay and Keirsten Murphy and their daughter
     G.; Kevin and Lyndsey Cunningham and their children A. and
     S.; Joe and Katelyn and their two pre-school-age children all of
     whom live on Cockonoe Ave; and Mike And Josephine
     Domingo and their three college-age daughters, Anna,
     Giovanna and Lucia who live on Wampum Road, Village of
     Babylon, Suffolk County New York.
 32. By letter dated May 10, 2018, Village of Babylon Building
     Inspector Stephen Fellman informed Mr. Lepper that “It has
     come to my attention that you are building a structure, in the
     rear/front yard of the above referenced premises, that may
     require a building permit.”
 33. Village of Babylon Code Section 365–26, section A, states: “No
     building shall hereafter be erected and no existing building
     shall be structurally altered or added to on any lot, plot or
     premises and no excavation or work of any nature shall
     commence in connection therewith, nor shall any use of an
     existing building be changed until a permit authorizing the
     same shall have been issued by the Building Inspector. The
     Building Inspector shall require that the application for a
     permit and the accompanying plot plan, plans and
     specifications shall contain all information necessary to enable
     him to determine whether the proposed building addition or
     structural alterations or change of use to an existing building
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 11 of 47 PageID #: 166

                                       8

       comply with the provisions of this chapter and Chapter 171,
       Flood Damage Prevention, where applicable.”
 34. Village of Babylon Code Section 365-26, section C, subsection
     (3) states “A building permit shall be required when an
     outdoor playground or gym (or any combination) exceeds a lot
     area of 90 square feet.”
 35. In response to the May 10, 2018 letter from Defendant
     Fellman, Plaintiffs stopped work on the treehouse for their
     children.
 36. Upon information and belief, Defendant elected officials,
     Ralph Scordino, Mayor, Kevin Muldowney, Deputy Mayor,
     Robyn Silvestri, Village Trustee, Tony Davida, Village Trustee
     and Mary Adams, Village Trustee are jointly and severally,
     individually and collectively, responsible for allowing such
     notice to be sent to Plaintiffs.
 37. According to statements made by Defendant Gerald Glass in
     open Court on December 10, 2018, Defendant elected officials
     Ralph Scordino, Mayor, Kevin Muldowney, Deputy Mayor,
     Robyn Silvestri, Village Trustee, Tony Davida, Village
     Trustee, Mary Adams, Village Trustee, sought to enjoin
     Plaintiffs use of their property in exchange for monies to
     which Defendants, jointly and severally, individually and
     collectively, by and on behalf of the Village of Babylon sought
     to take from the Plaintiffs as homeowners by improper
     attempts to enforce Village of Babylon Code Section 365–26.
 38. On or about May 21st, 2018, Plaintiff John Lepper visited the
     Building Department office of Defendant Village of Babylon;
     completed a building permit application and submitted a front
     elevation/framing drawing with a copy of a recent survey of
     the Lepper Family Homestead.
 39. The following is a true and correct copy of the survey of the
     Lepper property indicating the location of the children’s
     treehouse.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 12 of 47 PageID #: 167

                                       9
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 13 of 47 PageID #: 168

                                      10

 40. Upon information and belief, Defendants jointly and severally,
     individually and collectively, failed to act upon or even
     acknowledge Plaintiffs’ efforts to comply with the Village of
     Babylon Code.
 41. Defendants, jointly and severally, individually and
     collectively, knew and/or had reason to know that the Plaintiff
     Lepper parents sought to use their real-property in a manner
     that would contribute to and benefit the education and
     personal growth of their infant children.
 42. Defendants, jointly and severally, individually and
     collectively, never intended to act upon Plaintiffs’ building
     permit application.
 43. The unidentified Building Department employee, “Jane Doe”,
     to whom Plaintiff John Lepper submitted the application
     commented that she usually did not receive such a detailed
     drawing from homeowners.
 44. On or about May 21, 2018, while at the Village of Babylon
     Building Department office, John Lepper spoke with another
     employee of Defendant Village of Babylon, Holly Zappala, and
     told her that he had found a used hypodermic needle on his
     property, and other used hypodermic needles were being found
     in the immediate neighborhood of his property and that he
     had concerns for the well-being of his family.
 45. Ms. Zappala told Plaintiff John Lepper that Defendant Village
     of Babylon was aware of drug-related crimes and the presence
     of hypodermic instruments prior to April 2018 and that she
     and the Village of Babylon administration may be aware of
     criminal activity occurring on the subject premises and toward
     the Lepper Family.
 46. Plaintiff John Lepper, confident he was protecting his family
     and speaking out toward remedying the crime occurring on his
     property and the scourge of drugs in his community, spoke to
     and informed everyone present in the building department on
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 14 of 47 PageID #: 169

                                      11

       May 21, 2018 that it was his intention to build the treehouse
       for his son’s birthday on July 7th, 2018 to allow his son the
       liberty and free use of the subject premises while maintaining
       a safe distance from the criminal activity in the neighborhood
       and the larger criminal narcotic problem known to the Village
       of Babylon.
 47. Defendants, jointly and severally, individually and
     collectively, apparently intended to take advantage of the
     voluntary, but not legally required, application filed by John
     Lepper for a permit to construct a tree house for his children
     as a vehicle to charge Plaintiffs with violations of Village of
     Babylon Code Section 365–26 and collect fines from Plaintiffs
     by simply refusing to consider and act upon the application by
     Plaintiff, John Lepper.
 48. On June 15, 2018, Plaintiff John Lepper called the Village of
     Babylon Building Department to check on the status of his
     application and was told by an unidentified employee, Jane
     Doe, that no determination had been made. At this point no
     one representing the Village of Babylon had mentioned
     anything about constructing the proposed treehouse being a
     violation of Village of Babylon Code Section 365–26.
 49. Plaintiff John Lepper immediately ceased construction and
     assembly of the partially fabricated treehouse as soon as he
     was ordered to do so by Building Inspector Fellman.
 50. Determined to either delay construction of an innocuous and
     code-compliant treehouse solely for the benefit of minor
     children, or harass and intimidate the Lepper family by
     destroying their infant son’s eagerly anticipated birthday
     present, the Defendants, jointly and severally, individually
     and collectively, refused to issue the appropriate building
     permit.
 51. Therefore, within hours of their son’s birthday, Plaintiffs John
     and Noelle Lepper completed the treehouse to safe-guard their
     children from what Defendants, jointly and severally,
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 15 of 47 PageID #: 170

                                      12

       individually and collectively, knew or should have known was
       the scourge of drug abuse and the criminal activity known to
       be occurring in the Lepper neighborhood and already visited
       upon the Lepper property.
 52. On July 19, 2018, Plaintiffs, received by certified mail three
     accusatory instruments dated July 11th,12th & 13th each of
     which stated Mr. Lepper was in violation of Village of Babylon
     Code § 365–26 for construction of a treehouse without a
     permit.
 53.    In response, on July 19, 2018, Plaintiff John Lepper
       immediately visited the Village of Babylon Building
       Department to inquire about the three summons he had
       received. He was told that he needed to make an appointment
       with Building Inspector Fellman and a meeting was scheduled
       for July 24, 2018.
 54. Plaintiff John Lepper met with Defendant Building Inspector
     Fellman on July 24, 2018 and asked Defendant Building
     Inspector Fellman about each essentially identical citation
     which merely concluded that a “treehouse” violated Village of
     Babylon Code § 365–26. In response, Defendant Building
     Inspector Fellman stated that Mr. Lepper owed $250 for the
     first accusatory instrument, $500 for the second accusatory
     instrument and $1,000 for the third accusatory instrument.
 55. Defendants, jointly and severally, individually and
     collectively, engaged in this course of conduct to raise revenue
     and receive monies to which Defendant Village of Babylon
     would not otherwise be entitled.
 56. Plaintiff John Lepper protested to Defendant Building
     Inspector Fellman that not only were such fines unwarranted
     and excessive but that no prior notice of any violation had
     been provided to the Lepper family. In response, Defendant
     Building Inspector Fellman told Mr. Lepper to resolve the
     matter in Court on August 14, 2018.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 16 of 47 PageID #: 171

                                      13

 57. Upon information and belief, Defendant Village of Babylon is
     more concerned with punishing taxpaying residents and
     extorting unconscionable fines from them for questionable
     violations of obscure and arcane, vague and ambiguous
     ordinances extracting fees and fines out of law abiding
     resident property owners, than providing municipal services
     such as promptly processing an application for a building
     permit.
 58. Among the parents and children who visited the Treehouse
     prior to August 14 hearing were: Joe and Joanne Mineo and
     their sons, M.M. age 14 and N.M. age 16;, Pat and Kirsten
     Murphy and their daughter G.M., age 7; Terri McSweeney and
     Cindy McSweeney with E.M., age 7 and P.M., age 5; Steve
     Kazda and Amanda Kazda and their sons, J.K., age 6 and J.K.
     age 4; Mike Columbia and Christina Columbia and their
     daughters, C.C., age 6 and C.C., age 4; Mike Pagamo and
     Doreen Pagamo and M.P., age 8 and M.P., age 6; Charlie
     Lepper and Deena Lepper and their children, J.L., age 14;
     J.L., age 10, and C.L., age 8; George Samuel Kravis age 93, a
     WWII veteran and Barbra Kravis who is over 65 years of age
     who lived on the block for over sixty years.
 59. Plaintiff John Lepper who is a New York City firefighter
     sought an adjournment of the hearing from the afternoon
     session of the Court to the evening session in order for him to
     attend a memorial service for a brother firefighter who had
     died of illnesses from service at the 9/11 scene. Village Judge
     John T. Rafter denied the request and Firefighter Lepper was
     forced to leave the Memorial service before it was completed,
     arriving in Court at precisely 1400 hours still in his Class A
     uniform.
 60. Village Judge John T. Rafter and Defendant Gerard Glass, the
     Babylon Village attorney acting as the prosecutor both knew
     that Mr. Lepper was unrepresented by counsel, and that he
     was facing fines which might amount to $1,750 together with
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 17 of 47 PageID #: 172

                                      14

       court costs and the possibility of continued and continuing
       prosecution, yet at no time did Village Judge Rafter or Village
       Attorney Glass ever warn the Defendant or advise him not
       only of his right to counsel, but because of the questionable
       nature of the charges and the circumstances of the prosecution
       the real need to consult an attorney before proceeding any
       further in his own defense.
 61. Upon information and belief, the wife of Village Judge John T.
     Rafter works with the unidentified and unnamed complainant
     who instigated the prosecution of the Lepper Family for
     erecting a treehouse for their children and the children of the
     neighborhood.
 62. Upon information and belief, Defendant elected officials,
     Ralph Scordino, Mayor, Kevin Muldowney, Deputy Mayor,
     Robyn Silvestri, Village Trustee, Tony Davida, Village Trustee
     and Mary Adams, Village Trustee conveyed to Village Justice
     John Rafter and other employees of Defendant Village of
     Babylon such as Building Inspector Fellman their desire to
     collect money from fines following convictions of Village of
     Babylon residents who had the temerity to challenge the
     unsupported judgment of Defendant Building Inspector
     Fellman that a violation of Village of Babylon Code Section
     365–26 existed.
 63. On or about August 14, 2018, Stephen Fellman, as Babylon
     Village Building Inspector wrote to Mr. Lepper declaring that
     “Per Section 116 Unsafe Structures of the International
     Building Code the tree house at the above referenced premises
     is hereby deemed an unsafe structure and may not be occupied
     until such time a Certificate of Occupancy is issued.”
 64. There is no evidence that the Village of Babylon ever adopted
     the International Building Code nor incorporated its Section
     116 as part of the Village of Babylon Code.
 65. No substantial credible evidence has ever been presented
     showing that the Lepper family treehouse is in any way
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 18 of 47 PageID #: 173

                                      15

       unsafe for its intended use by the Lepper children and other
       children.
 66. Defendant Village Attorney Glass requested an adjournment
     of the hearing scheduled for September 4, 2018 and Village
     Judge Rafter issued a verbal “stop work” order and asked us to
     unplug the light. Then he adjourned the case to September 18,
     2018.
 67. Upon information and belief, on September 18, 2018, Village
     Judge Rafter learned that the office of Defendant Village of
     Babylon Mayor had received a complaint regarding John
     Lepper.
 68. Village Judge Rafter never informed Mr. Lepper, who was
     appearing pro se without benefit of counsel, of his rights to
     receive information about the complaint and the complainant
     and his right to challenge the accusatory instruments that
     merely stated, “Tree House” and were unsigned as legally
     insufficient.
 69. Nevertheless, Village Judge Rafter did inquire of Mr. Lepper,
     pro se, about his efforts at complying with the Village of
     Babylon Code § 365–26 and the permit application which Mr.
     Lepper voluntarily filed.
 70. Mr. Lepper informed Village Judge Rafter that his building
     permit application was accepted by the employees of the
     Village of Babylon Building Department.
 71. The following interaction took place between Mr. Lepper and
     Village Judge Rafter:
     JUDGE RAFTER: Okay. Did you have an understanding of what
       the purpose of the permit is?
      MR. LEPPER: Yes sir.
     JUDGE RAFTER: What was your understanding of what the
       purpose of the permit was?
      MR. LEPPER: A construction permit was required for a structure
         being put up according to building code 365-26 it’s not
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 19 of 47 PageID #: 174

                                      16

         required for under 90 square feet. And I explained that to Mr.
         Fellman.
     JUDGE RAFTER: I will interpret the code, sir.
      MR. LEPPER: Okay.
     JUDGE RAFTER: Neither you nor Mr. Fellman will interpret the
       code.
 Trial transcript September 18, 2018, 10:3–23.
 72. Already, Village Judge Rafter was imputing fault on the pro se
     Defendant, John Lepper who had attempted to comply with
     what was a patently vague and ambiguous ordinance:
     JUDGE RAFTER: Did you have an understanding of that before you
       undertook the construction?
      MR. LEPPER: Not exactly, sir. Because I did not think that a
         permit was required for what I was putting up.
 Trial transcript September 18, 2018, 11:12–19.
 Village Judge Rafter continued to make the case for the prosecutor,
 Defendant Village Attorney Glass, who at no time objected to the
 line of inquiry of the accused, Mr. Lepper:
     JUDGE RAFTER: Did you contact the building department before
       you began construction or even contemplated construction of
       a tree house?
      MR. LEPPER: Yes. On the 19th when I submitted the application.
         Prior to the platform no, sir. I did not think a permit was
         required for a tree house. I was not sure.
 Trial transcript September 18, 2018, 12:2–14.
 73. Rather than credit the sworn testimony of John Lepper. A pro
     se Defendant, and presumed innocent until proven guilty
     beyond reasonable doubt, Village Judge Rafter continued to
     push the burden onto Mr. Lepper who provided sworn
     evidence that he submitted a permit application prior to
     construction and prior to the issuance of any accusatory
     instrument by Village of Babylon:
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 20 of 47 PageID #: 175

                                      17

     JUDGER RAFTER: What is the basis of your [Mr. Lepper’s]
       objection?
      MR. LEPPER: That was submitted on May 19th after I received
         the letter from Mr. Fellman regarding construction of the tree
         house without a permit. That was accepted by the office
         upstairs on May 19th and it was complete.
      JUDGE RAFTER : You note there is no date on this. Do you have
         any proof as to when it was received?
      MR. LEPPER : I was given a copy of the drawing I made and the
         survey that it was received.
 Trial transcript September 18, 2018, 35:7–23.
 74. Determined to convict the pro se Defendant John Lepper,
     Village Judge Rafter interrupts Defendant Village Attorney
     Glass when questioning Defendant Building Inspector
     Fellman during the trial about Mr. Lepper’s contention that
     the Lepper Family Treehouse did not require a permit:
     MR. GLASS: Mr. Fellman, it’s your contention that under the
       Babylon Village code 365-26 there was no building permit for
       this structure -- this tree house, correct?
      MR, FELLMAN: Correct.
     MR. GLASS: Is there any provision of the Babylon Village code that
       would exempt one in the Village of Babylon from having to
       obtain a building permit based up on the facts you have testified
       to?
     JUDGE RAFTER: Mr. Glass, I think that calls for a conclusion of
       law. So I am not going to permit him to answer that.
      MR. GLASS: Okay. I have nothing further.
     JUDGE RAFTER: You can ask in his opinion as a violation of the
       code and then set forth the facts upon which he bases his
       opinion. And then I would make the ultimate determination.
      MR. GLASS: Judge, perhaps this should be the question then. Is
         there any provision of the code that exempts tree houses from
         obtaining a building permit?
      MR. FELLMAN: No.
      MR. GLASS: Okay. I have nothing further judge.
 Trial transcript September 18, 2018, 39:11–25, 40:2–22.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 21 of 47 PageID #: 176

                                      18

 75. Most telling is the testimony from Defendant Building
     Inspector Fellman that “we can issue violations every 24
     hours.”
 Trial transcript September 18, 2018, 45:11–12.
 76. Village Judge Rafter convicted John Lepper by Order dated
     October 17, 2018 yet, as was stated on the record on November
     20, 2018, did not recuse himself or allow further inquiry into
     his wife’s relationship with the complainant who, upon
     information and belief, submitted a complaint against the
     Lepper Family Treehouse.
 77. In his decision Village Judge Rafter stated that the “testimony
     of Stephan Fellman…established that he visited the premises
     in question on May 9, 2018, following receipt of a complaint in
     the Mayor’s office that a treehouse was being constructed,” yet
     no such complaint was ever shown to Mr. Lepper although he
     requested a copy on several occasions, nor was it produced
     during the trial.
 78. On or about October 17, 2018, after a trial singularly deficient
     in the procedural due process which should have been afforded
     a pro se defendant in a quasi-criminal proceeding, Mr. Lepper
     was found in violation of Section 365–26 of the Village of
     Babylon Code based upon a reference by Hon. John T. Rafter
     to the Merriam-Webster definition of a building without any
     citation to the edition and year of publication of that
     dictionary or explanation of whether it had ever been adopted
     as an element of the Village of Babylon Code.
 79. The Order by Village Judge Rafter finding John. Lepper in
     violation of Section 365–26 of the Village of Babylon Code
     required Village Judge Rafter to use a definition of building
     from a dictionary since it was not defined in the Village of
     Babylon Code: “The Merriam-Webster Dictionary defines a
     building as follows; A structure that is designed or intended
     for support, enclosure, shelter or protection of persons,
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 22 of 47 PageID #: 177

                                      19

       animals or property having a permanent roof that is support
       by columns or walls.”
 Decision and Order of Village Justice John Rafter dated
 October 17, 2018, p. 1.
 80. Without referring to the remaining provisions of the Village of
     Babylon Code governing children’s play gyms and the
     expansive use of “any combination,” Judge Rafter states “The
     Court hereby specifically finds that the treehouse in question
     constituted a “building” within the meaning of the subject
     Code section.”
 Decision and Order of Village Justice John Rafter dated
 October 17, 2018, p. 3.
 81. In that same October 17, 2018 Order finding Mr. Lepper in
     violation of Section 365–26 of the Village of Babylon Code,
     Village Judge Rafter states, “it is noted that the Notice of
     Violation is not signed by any representative of the Village of
     Babylon.”
 Decision and Order of Village Justice John Rafter dated
 October 17, 2018, p. 2.
 82. In that same October 17, 2018 Order finding Mr. Lepper in
     violation of Section 365–26 of the Village of Babylon Code
     Village Judge Rafter states, “it is noted that the Notice of
     Violation is not signed by any representative of the Village of
     Babylon.”
 Decision and Order of Village Justice John Rafter dated
 October 17, 2018, p. 2.
 83. In his October 17, 2018 Order finding Mr. Lepper in violation
     of Section 365–26 of the Village of Babylon Code Village Judge
     Rafter finds that “Defendant [Mr. Lepper] did apply for a
     permit” (Decision and Order of Village Justice John Rafter
     dated October 17, 2018, p. 2.) but then states without any
     reference to the record, “but his application was deemed
     incomplete as it did not contain a drawing from a licensed
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 23 of 47 PageID #: 178

                                      20

       architect or engineer.” (Decision and Order of Village Justice
       John Rafter dated October 17, 2018, p. 2.)
 84. There is no evidence that the Lepper family was ever informed
     by any representative of the Village of Babylon that such a
     “drawing” was required for a children’s tree house of less than
     90 square feet floor area.
 85. If, in fact, the Village of Babylon Code Section 365–26 does
     require such an expensive document to obtain a permit for a
     children’s tree house of less than 90 square feet of floor area it
     essentially prevents a homeowner from the legal and proper
     use of their real property and is on its face a violation of
     Plaintiffs’ civil, constitutional and human rights associated
     with title to real property and the quiet enjoyment of that
     property as a family.
 86. On October 17, 2018, after the Order of Village Judge Rafter
     was delivered by code enforcement, John Lepper went to
     Village Court to inquire about appeal.
 87. The next day, October 18, 2018, Babylon Village Attorney
     Gerard Glass sent a letter to the Lepper Family, stating, in
     toto, that “As you know this office is counsel to the Village of
     Babylon. The Court has rendered its decision. Please let me
     know your intentions. Thank you for your attention and
     courtesies herein.”
 88. The day after Attorney Glass sent his letter, and two days
     after the Order was issued, Building Inspector Fellman stated
     in a letter that, “On October 17, 2018 Village Justice John
     Rafter found you guilty of each offense listed on various
     summonses you received regarding the construction of a
     treehouse within your front yard setback. I, as Building
     Inspector, am ordering the continuation of the stop work order
     barring any further construction or occupancy of the tree
     house.”
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 24 of 47 PageID #: 179

                                      21

 89. Building Inspector Fellman concluded his October 19, 2018
     letter with the threat that the Lepper Family “must remove
     the tree house in its entirety or summonses may be issued on
     a daily basis.”
 90. Rather than allow the Lepper family sufficient time to appeal
     or seek counsel to elapse, the Defendants, jointly and
     severally, individually and collectively, did work together to
     injure the Plaintiff Lepper family; silence the Lepper family
     from speaking out about community problems, and did engage
     in an abuse of legal process to have Mr. Lepper remove the
     Lepper Family Treehouse.
 91. Defendant Building Inspector Fellman did issue multiple
     additional accusatory instruments concerning the Lepper
     Family Treehouse to the Leper family on Halloween, October
     31, 2018.
 92. On November 5, 2018, John Lepper paid the fines imposed on
     him by Village Judge Rafter in his October 17, 2018 Order.
 93. On November 13, 2018, Building Inspector Fellman the day of
     a hearing scheduled for trial on accusatory instruments
     previously issued by Building Inspector Fellman, Building
     Inspector Fellman created and filed a document designated
     “Accusatory Instrument/Information for State and Village
     Ordinances” asserting John Lepper “did wrongfully and
     unlawfully commit the offense of Section 365–26 Construction
     without a Permit,” followed by a recital of “§365–26 Permit
     Required; Materials to be submitted.”
 94. Nowhere in that putative Accusatory Instrument/Information
     and the ordinance quoted therein is there any mention of
     drawing by an “architect or engineer.”
 95. In that putative Accusatory Instrument/Information, Building
     Inspector Fellman alleges that he “did observe the defendant
     [John Lepper] erected a treehouse without a building permit.
     Further after a stop work order was issued on 10/19/18
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 25 of 47 PageID #: 180

                                      22

       barring any further construction or occupancy of the treehouse
       the defendant added lights.”
 96. On November 13, 2018, Village Justice John Rafter conducted
     a hearing on the accusatory instrument issued on October 20,
     2018.
 97. November 16, 2018, Plaintiff John Lepper filed Notice of
     Appeal from the Order of Village Justice John Rafter dated
     October 17, 2018.
 98.    Plaintiff John Lepper filed a FOIL request and a litigation
       hold notice and to this date the Defendants have not
       responded or complied.
 99. On November 20, 2018. Village Justice John Rafter conducted
     a hearing on the October 20, 2018 and October 31, 2018
     accusatory instruments.
 100. On November 20, 2018, through counsel, Mr. Lepper asked the
      Court to enjoin the daily issuance of fines so that Mr. Lepper
      may resolve the new set of accusatory instruments against
      him on the merits but Village Justice John Rafter refused to
      do so.
 101. On November 21, 2018, John Lepper tried to obtain copies of
      exhibits that were missing from the trial on September 18,
      2018. After waiting two hours he was denied copies.
 102. November 27, 2018, at approximately 1515 hours Plaintiff
      John Lepper filed a Motion to dismiss the outstanding
      accusatory instruments together with a letter from Attorney
      Morris requesting copies of the exhibits from the trial on
      September 18, 2018.
 103. On December 10, 2018, Plaintiffs filed their Verified
      Complaint accompanied by an Order to Show Cause and the
      matter was scheduled to be heard before Hon. Joseph F.
      Bianco.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 26 of 47 PageID #: 181

                                      23

 104. Defendant Gerald Glass, Esq. did state in open Court on
      December 10, 2018 that the Village of Babylon utilized daily
      fines against purported Village of Babylon Code violators to
      obtain compliance.
 105. Defendant Gerald Glass, Esq. did represent in open Court on
      December 10, 2018 that the Village of Babylon intends on
      requiring building permits for any treehouse structure in the
      Village of Babylon.
 106. Defendant Gerald Glass, Esq. did state in open Court on
      December 10, 2018 that the Village of Babylon sought to
      enjoin the use of a light that illuminated Plaintiffs American
      Flag and the adjoining street where illegal drug activity had
      taken place.




 107. Defendant Gerald Glass, speaking on behalf of all Defendants,
      did wish to enjoin Plaintiff from efforts at ameliorating the
      drug use that occurred on and around his property by
      illuminating the street.
 108. Defendant Gerald Glass, on December 10, 2018 before this
      Honorable Court, did provide several admissions as to the true
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 27 of 47 PageID #: 182

                                      24

       intentions of Defendants, jointly and severally, individually
       and collectively, to punish Plaintiffs for every day that the
       Lepper Family Treehouse existed.
 109. Defendant Gerald Glass, Esq. did state in open Court on
      December 10, 2018 that the Village of Babylon was monitoring
      Plaintiffs’ property.
 110. Defendant Gerald Glass, Esq. did state in open Court on
      December 10, 2018 that the Village of Babylon was conducting
      surveillance of Plaintiffs’ property and the family activities
      thereon.
 111. Defendant Gerald Glass, Esq. did state in open Court on
      December 10, 2018 that the Village of Babylon took issue with
      a temporary electric extension cord to a tree on Plaintiffs’’
      private property.

         V.        ACTIONS OF DEFENDANTS COMPLAINED OF BY
                   PLAINTIFFS
 112. Defendants, jointly and severally, individually and
      collectively, through Defendant Building Inspector Fellman,
      did issue accusatory instruments against Mr. Lepper in
      retaliation for his speaking out about matters of public
      concern in and around the Village of Babylon.
 113. Defendants, jointly and severally, individually and
      collectively, through Defendant Building Inspector Fellman,
      did issue accusatory instruments against Mr. Lepper to
      further the wishes of some unidentified complainant and in
      derogation of the constitutional rights of the Lepper Family.
 114. Defendants, jointly and severally, individually and
      collectively, through Defendant Building Inspector Fellman,
      did issue accusatory instruments to Mr. Lepper carrying
      criminal sanctions to the Lepper Family without allowing Mr.
      Lepper the opportunity to comply with or otherwise challenge
      the actions of the Village of Babylon,
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 28 of 47 PageID #: 183

                                      25

 115. Defendants, jointly and severally, individually and
      collectively, through Defendant Building Inspector Fellman,
      did issue accusatory instruments to obtain monies and
      property for which Defendants were not entitled.
 116. Defendants, jointly and severally, individually and
      collectively, knew and had reason to know that their actions
      were unjustified and without probable cause or even arguable
      probable cause.
 117. Defendants, jointly and severally, individually and
      collectively, knew and had reason to know that their actions
      would cause harm to and inflict distress upon the Plaintiffs.
 118. The Defendants, jointly and severally, individually and
      collectively, and the inability to obtain a fair trial continue to
      oppress the Lepper family and cast a cloud of criminality over
      their persons, home, and family.
 119. Among the examples of the organized oppression of the Lepper
      family by the Defendants, jointly and severally, individually
      and collectively, has been the wrongful delay and outright
      refusal to provide Mr. Lepper with the exhibits from his trial
      before Village Judge Rafter.

         VI.       THE BASIS FOR EQUITABLE RELIEF
 120. Defendant Village of Babylon through the threats of Building
      Inspector Fellman continues to insist that the Lepper family
      tear down and completely remove their children’s treehouse
      under threat of daily fines of up to $1,000 each day.
 121. The Lepper family is in imminent danger of serious,
      permanent, and irreparable economic damage.
 122. The Lepper family parents continue to live in fear that they
      will suffer serious economic punishment for a reasonable use
      of their own private property and their temerity in exercising
      their First Amendment rights by speaking out against the
      unconscionable actions of the Defendants in depriving the
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 29 of 47 PageID #: 184

                                      26

       Lepper family of their liberty interest in raising their children
       as they see necessary which included trying to protect their
       infant children from exposure to hypodermic needles on the
       ground by building them a safe harbor in the air; and then
       retaliating against the Lepper family for speaking out.
 123. The Lepper family Plaintiffs have no adequate remedy at law.
 124. Defendant Village of Babylon has not established any
      association between Village of Babylon Code Section 365–26
      and the public health, safety and welfare of the residents of
      the Village of Babylon.
 125. That there is no substantial credible evidence that the Lepper
     family children’s treehouse represents a threat, much less a
     danger, to the health, safety, and welfare of the residents of
     the Village of Babylon.
 126. Staying enforcement of the ordinance pending the resolution
      of this action and a declaration of the constitutionality and
      enforceability of Village of Babylon Code Section 365–26 will
      not cause any harm and/or damage to the residents of the
      Incorporated Village of Babylon.
 127. Mr. Lepper and the Lepper family have made no other request
      for injunctive relief.

         VII.      FIRST CAUSE OF ACTION FOR INJUNCTIVE RELIEF
 128. Mr. Lepper seeks to enjoin the enforcement of Village of
      Babylon Code Section 365–26 as unconstitutional.
 129. The elected officials, particularly the Village Judge, and all
      the employees, agents of, and consultants to the Incorporated
      Village of Babylon have a clear and unequivocal duty to all the
      resident property owners of the Village to assure them
      peaceful and quiet enjoyment of their homes and property
      according to the ancient and long standing maxim of at the
      heart of common law equity jurisprudence, sic utere tuo ut
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 30 of 47 PageID #: 185

                                      27

       alienum non laedas, enjoining everyone to use their own
       property in such a way as not to injure that of another.
 130. Defendant Village of Babylon seeks to limit the use of the
      Subject Premises.
 131. Defendant Village of Babylon claims it has a right to restrict
      the erection of structures on private property that are less
      than 90 square feet.
 132. Village of Babylon Code §326–26 can only be enforceable if it
      is a proper exercise of the police powers of the State by the
      Village of Babylon.
 133. Village of Babylon Code §326–26 should be considered a
      zoning regulation by Defendants Village of Babylon.
 134. To impose fines and even imprisonment for erecting a
      “building… on any lot, plot or premises” in the Village of
      Babylon “until a permit authorizing the same shall have been
      issued by the Building Inspector” (Village of Babylon Code
      §326–26.) without defining “building” and the phrase, “lot, plot
      or premises” creates a vague, ambiguous, and essentially
      meaningless ordinance.
 135. Each of the accusatory instruments lodged against Defendant
      Lepper is based on the claim that erecting a treehouse of less
      than 90 square feet without a building permit or variance
      from the Zoning Board of Appeals is a violation of the Village
      of Babylon Code.
         VIII.     DEFENDANTS USE OF LEGAL PROCESS, FINES AND
                   PROSECUTION IS DESIGNED TO SILENCE MR.
                   LEPPER AND VIOLATES THE FIRST AMENDMENT
                   RIGHTS OF THE LEPPER FAMILY
 136. Defendants have constrained the ability of the Lepper family
      to create a treehouse for his infant children shortly after he
      spoke out against the criminal activity occurring within
      Village of Babylon.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 31 of 47 PageID #: 186

                                      28

 137. Defendants knew and had reason to know that the Lepper
      family parents intended on building a treehouse to remove
      their children from and allow their children to play without
      the danger of contact with hypodermic needles on the ground
      which had been discarded from the street and public
      walkways onto the Lepper property.
 138. Defendants knew and had reason to know that John Lepper
      spoke publicly and spoke out against the hypodermic needles
      found on his property, crime in his community and the safety
      and wellbeing of his children.
 139. In response to his identifying the problem of the hypodermic
      needles and their indication of a community drug problem and
      bringing the issues before the administration of the Village of
      Babylon, Defendants, individually and collectively, did
      conspire and act to deprive Mr. Lepper of his rights under the
      First, Fourth, Fifth, and Fourteen Amendment by ordering
      immediate and total removal of the treehouse he built for his
      children under the threat of continuing Draconian confiscatory
      fines and penalties.
 140. Defendants, individually and collectively, did act to deprive
      Mr. Lepper of his rights under the First, Fourth, Fifth, and
      Fourteen Amendment while knowing and having reason to
      know that Mr. Lepper fully complied with the permit process
      of the Village of Babylon Code, and by obfuscating an already
      arcane and obscure administrative process cause injury to the
      Lepper family.
 141. Rather than remedy the problem of drug abuse in the
      community or address the concerns Mr. Lepper expressed
      about the dangers of the discarded hypodermic needles which
      could have been addressed by Village of Babylon Code
      Enforcement, Defendants accepted the building permit which
      Mr. Lepper filed and the fee which he tendered without any
      intention of processing the application or even acknowledging
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 32 of 47 PageID #: 187

                                      29

       its existence in their later prosecution in the Babylon Village
       Court.
 142. Upon information and belief, Defendants at the behest of an
      unnamed and unidentified complainant did conspire and plan
      to issue accusatory instruments to Mr. Lepper with the
      ultimate goal of obtaining money, removing all remnants of a
      then unfinished treehouse, and punishing the Lepper family
      for exercising their constitutional rights.
 143. On May 10, 2018, Defendants acknowledged that the
      treehouse did not violate any provision of the Village of
      Babylon Code by accepting the building permit application
      and fee.
 144. Defendants concede that notice of all three violations which
      were each dated in May, 2018, were actually sent to Mr.
      Lepper in July, 2018.
 145. Defendants delayed processing the Lepper family building
      permit for their children’s treehouse and by failing to
      acknowledge and/or act upon the application, created a
      situation where fines would accrue against the Lepper family
      for lack of a permit and cause the Lepper family serious,
      permanent, and irreparable economic damage.
 146. Defendants caused quasi criminal process to issue legal
      process against the Lepper family to silence the Plaintiff John
      Lepper and violate the civil and constitutional rights of the
      Lepper family.
 147. Upon information and belief, Defendants John and/or Jane
      Doe did act and conspire with the Defendants, jointly and
      severally, individually and collectively, to silence the Plaintiff
      Lepper family and remove their children’s playhouse.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 33 of 47 PageID #: 188

                                      30

         IX.       VILLAGE OF BABYLON CODE § 325–26 FORECLOSES
                   AGE-APPROPRIATE PRIVATE RIGHTS OF ASSEMBLY
                   AND ASSOCIATION ON ARBITRARY GROUNDS AND
                   ARE THEREFORE TECHNICALLY CAPRICIOUS AS
                   WELL AND CERTAINLY UNDERINCLUSIVE.
 148. Plaintiffs have constitutionally protected liberty interests in
      their property.
 149. Plaintiff John Lepper and Plaintiff Noelle Lepper have the
      right to establish a home and bring up children.
 150. Plaintiff Noelle Lepper and Plaintiff John Lepper have the
      right to direct the upbringing and education of their infant
      children.
 151. Plaintiff John Lepper and Plaintiff Noelle Lepper have the
      right and duty to nurture their children and direct their
      children’s destiny.
 152. Insofar as their children are concerned, Plaintiff John Lepper
      and Plaintiff Noelle Lepper have the right coupled with the
      high duty, to prepare their children for additional obligations.
 153. A special respect for individual liberty in the home has long
     been part of our culture and our law.
 154. That Defendants issued legal process to silence the Plaintiffs
      and to remove the Lepper Family Treehouse without probable
      cause that the children’s treehouse would have a negative
      impact on the public health and safety of the residents of the
      Village of Babylon and thereby violated the constitutional
      rights and liberty interests of the Plaintiffs without due
      process of law.
 155. Defendants took action within the span of forty-eight hours to
      find Mr. Lepper guilty of a crime and then threaten daily fines
      if the treehouse was not removed, however, they still have not
      acted upon the permit application filed by the Lepper family.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 34 of 47 PageID #: 189

                                      31

 156. The conviction of an unrepresented pro se John Lepper and
      the unjustified fines imposed by Village Judge Rafter were an
      unconstitutional attempt to silence Plaintiff John Lepper and
      intimidate him from speaking out against government
      ineptitude, the scourge of drugs, and his intention to do
      something about it on his own property.
 157. Defendants actions in the prosecution of the Lepper family
      violated their civil and constitutional rights of the Plaintiff
      Lepper family, their liberty rights, and their rights to due
      process, enjoyment of property, freedom of assembly, and the
      ability to associate with one another on their property without
      the fear of government intrusion or reprisal.
 158. Defendants violated the civil and constitutional rights of the
      Plaintiff Lepper family by the unsupported citation of the
      Lepper Family Treehouse as an unsafe structure in violation
      of the International Building Code without the basis therefore.
 159. Building Inspector Fellman never presented any substantial
      credible evidence identifying the nature and manner he
      claimed the treehouse was an unsafe treehouse.

         X.        PLAINTIFFS’ RIGHTS ARE BEING VIOLATED BY THE
                   THREAT OF CONTINUED FINES
 160. Village of Babylon Code Section 365–26 is criminal in nature.
 161. The fines associated with Village of Babylon Code Section
      365–26 are punitive, doubling and tripling and culminating in
      the demand for the removal of property without due process.
 162. The actions of Defendants in enforcing Village of Babylon
      Code Section 365–26 against the Lepper family and
      threatening to continue enforcement with successive process
      and escalating fines and penalties for the very same conduct
      violate the Constitutional Rights of the Lepper family by
      subjecting them to repeated double jeopardy.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 35 of 47 PageID #: 190

                                      32

 163. Mr. Lepper raised this issue before the Honorable John T.
      Rafter who ignored the issues, then convicted Mr. Lepper, an
      unrepresented, pro se defendant without any substantial
      credible evidence of guilt.
 164. The accrual of multiple accusatory instruments, existing
      unfounded convictions of three violations and pending
      prosecution of further accusatory instruments establishes the
      imminent danger of serious, permanent, and irreparable
      economic damage and the likelihood that such danger will be
      continued based upon the sworn testimony of Defendant
      Building Inspector Fellman, Plaintiff John Lepper and the
      Lepper family has been placed in jeopardy, repeatedly, for the
      same alleged criminal offense.

         XI.       PROSECUTION OF THE LEPPER FAMILY BY THE
                   DEFENDANTS FOR ALLEGED VIOLATIONS OF
                   VILLAGE OF BABYLON CODE SECTION 365–26 IS AN
                   UNCONSTITUTIONAL TAKING OF THEIR PROPERTY
 165. Village of Babylon Code Section 365–26 is unconstitutional:
 166. Village of Babylon Code Section 365–26 as enforced by the
      Defendants against the Plaintiff Lepper family is
      unconstitutionally vague, overbroad, and violates the civil and
      constitutional rights of the Lepper family guaranteed to them
      under the First, Fourth, Fifth, and Fourteen Amendment of
      the Constitution.
 167. Village of Babylon Code Section 365–26 fails to give Plaintiff
      John Lepper fair notice that building a treehouse of less than
      90 square feet is forbidden by the Code.
 168. Village of Babylon Code Section 365-26 does not provide
      guidance to ordinary homeowners as to whether building a
      treehouse for their infant children might be construed as a
      violation subjecting them to criminal prosecution.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 36 of 47 PageID #: 191

                                      33

 169. Village of Babylon Code Section 365–26 encourages arbitrary
      and erratic arrests and convictions.
 170. The accusatory instruments charging Plaintiff John Lepper
      with violating Village of Babylon Code Section 365-26 for
      building a treehouse for his infant children upon the malice
      and/or animosity of a neighbor.
 171. Village of Babylon Code Section 365–26 fails to meet the
      fundamental principle of statutory construction for laws with
      criminal penalties, minimal guidelines to govern law
      enforcement.
 172. As evidenced by the Kafkaesque prosecution and continued
      litigation over a treehouse for the infant Lepper children on
      their own property, Village of Babylon Code Section 365-26
      allows law enforcement and local government to pursue their
      personal animosity in violation of the civil and constitutional
      rights of the Plaintiffs.
 173. Village of Babylon Code Section 365-26 has been utilized to
      obtain monies from Mr. Lepper under threat of continuing
      fines, liens on the Lepper family home, and/or jailing.
         XII.      PLAINTIFFS SEEK A JUDGMENT DECLARING THAT
                   THEY ARE ENTITLED TO TRIAL BY JURY ON
                   CHARGES OF VIOLATING VILLAGE OF BABYLON
                   CODE SECTION 365–26
 174. Village of Babylon Code Section 365-26 is one that carries
      more than simple fines.
 175. Because of the criminal nature of Village of Babylon Code
      Section 365-26, Plaintiffs aver that they are entitled to a trial
      right.
 176. Defendants, and specifically as stated in open Court by Gerald
      Glass, Esq. on December 10, 2018, intend on utilizing daily
      fines to enforce Village of Babylon Code Section 365-26.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 37 of 47 PageID #: 192

                                      34

 177. Upon information and belief, Village of Babylon Code Section
      365-26 can result in fines amounting to thousand(s) of dollars
      a day.
 178. Defendants, and specifically as stated in open Court by Gerald
      Glass, Esq., can utilize New York Supreme Court actions to
      enforce Village of Babylon Code Section 365-26 by entering the
      property.
 179. Defendants, and specifically Defendant Stephen Fellman on
      October 19, 2018, threatened removal of property from
      Plaintiffs under threat of daily fines.
 180. Such action is beyond a petty offense as contemplated by the
      Constitution of the United States.
 181. Such action is beyond a petty offense as contemplated by the
      New York State Penal Law
 182. Under the New York State Constitution and the rights
      asserted thereunder, the Plaintiffs assert that a Jury Trial
      attach to prosecutions of Village of Babylon Code Section 365-
      26.
 183. Under the Federal Constitution and the amendments thereto,
      Plaintiffs assert that a Jury Trial attach to prosecutions of
      Village of Babylon Code Section 365-26.

         XIII.     EIGHTH AMENDMENT AND EXCESSIVE FINES
 184. Because of the criminal nature of Village of Babylon Code
      Section 365-26, Plaintiffs can suffer fines up to one-thousand
      dollars for the misuse of personal property.
 185. The Eighth Amendment of the United States Constitution
      protects against unreasonable and excessive fines.
 186. Defendants, and specifically as stated in open Court by Gerald
      Glass, Esq. on December 10, 2018, intend on utilizing daily
      fines to enforce Village of Babylon Code Section 365-26.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 38 of 47 PageID #: 193

                                      35

 187. Upon information and belief, Village of Babylon Code Section
      365-26 can result in fines amounting to thousand(s) of dollars
      a day.
 188. Plaintiffs would have committed no further action but rather
      Plaintiffs inaction would allow such daily fines to accrue.
 189. Defendants, all of them, know and have reason to know that
      such daily fines are excessive and extortionate in nature.
 190. Defendants, and specifically as stated in open Court by Gerald
      Glass, Esq. on December 10, 2018, discussed utilizing daily
      fines as part of their package of tools to enforce Village of
      Babylon Code Section 365-26.
 191. Defendants, and specifically as stated in open Court by Gerald
      Glass, Esq. on December 10, 2018, opined that the existence of
      the Lepper Family Treehouse was deserving of daily fines by
      Defendants utilizing Village of Babylon Code Section 365-26.
 192. Plaintiffs need take no further action for Defendants to issue
      additional fines.
 193. Plaintiffs need take no further action for Defendants to issue
      daily fines.
 194. According to Defendants, and specifically as stated in open
      Court by Gerald Glass, Esq. on December 10, 2018,
      Defendants could simply observe and fine Plaintiff everyday
      he sought to defend himself in court.
 195. According to Defendants, and specifically as stated in open
      Court by Gerald Glass, Esq. on December 10, 2018,
      Defendants could simply observe and fine Plaintiff everyday
      he sought to obtain a building permit from Defendants, the
      Village of Babylon.
 196. Defendants, collectively, through their attorney and agent as
      Village Attorney, Gerard Glass did state in open Court on
      December 10, 2018 that the Village of Babylon did use
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 39 of 47 PageID #: 194

                                      36

       exorbitant fines to obtain property, or revenue or coerce action
       to which Defendants are not otherwise entitled.
 197. Accordingly, Plaintiffs are damaged and seek enjoinment of
      the enforcement of Village of Babylon Code Section 365-26.

         XIV.      42 U.S.C. §1983: “MONELL” CLAIM
 198. Defendant elected officials, jointly and severally, individually
      and collectively, failed to adequately and properly train,
      supervise, manage, and control their employees, particularly
      Building Inspector Fellman in the administration of the
      Village of Babylon Code Section 365–26 the Lepper family has
      suffered injury and damage.
 199. Defendant elected officials, jointly and severally, individually
      and collectively, were responsible for the administration and
      operation of the Village of Babylon.
 200. Defendant elected officials, jointly and severally, individually
      and collectively, were responsible for policy and decision
      making in the Village of Babylon.
 201. Defendant elected officials, jointly and severally, individually
      and collectively, actively established or permitted to exist a
      Village wide policy of denial of due process and equal
      protection in the administration and enforcement of the
      Village of Babylon Code, in this specific case Section 365–26.
 202. Defendants, jointly and severally, individually and
      collectively, subjected Plaintiffs, the Lepper family, to
      selective enforcement of Village of Babylon Code Section 365–
      26 and disparate treatment from that afforded similarly
      situated property owners.
 203. Defendant elected officials, jointly and severally, individually
      and collectively, failed to remediate the actions taken against
      the Lepper family for erecting their children’s treehouse and
      continue to harass, threaten, and attempt to coerce the Lepper
      family into removing their children’s treehouse.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 40 of 47 PageID #: 195

                                      37

 204. Defendant elected officials, jointly and severally, individually
      and collectively, have continued to subject the Lepper family
      to continued prosecution for alleged violations of Village of
      Babylon Code Section 365–26 as part of a cover up for the
      unjustified and improper earlier prosecution and conviction of
      Plaintiff John Lepper for violating Village of Babylon Code
      Section 365–26 by erecting a treehouse of less than 90 square
      feet “lot area” for his infant children.
 205. Defendant elected officials, jointly and severally, individually
      and collectively, knew, or should have known, that there was
      no system or procedure in place for reporting, investigating, or
      remediating incidents involving harassment of Village
      residents by means of the Village of Babylon Code other than
      this litigation.
 206. Defendant elected officials, jointly and severally, individually
      and collectively, maintained a deliberate indifference to the
      human, civil, and constitutional rights of the Plaintiff Lepper
      family.

         XV.         STATE LAW CLAIMS
 207. Defendants, jointly and severally, individually and
      collectively, had a duty not to subject Plaintiff John Lepper
      and the Lepper family to constitutional violations, summary
      punishment, improper and inappropriate charges of Babylon
      Village Code violations malicious prosecution, abuse of
      process, false and improper investigation.
 208. Defendants, jointly and severally, individually and
      collectively, through their conduct, acts, and omissions acted
      outrageously and beyond the bounds of decency in (a)
      attempting to coerce Plaintiffs into removing a lawful
      children’s treehouse from their property by threatening
      ongoing and continued legal proceedings with the potential for
      confiscatory fines and imprisonment; (b) filing unjustified and
      unsupportable criminal charges against and imposing
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 41 of 47 PageID #: 196

                                      38

       summary punishment and excessive fines upon Plaintiffs for
       allegedly violating an unconstitutional ordinance, Village of
       Babylon Code Section 365–26; (c) concealing and attempting to
       cover up the wrongs done to Plaintiffs; and defaming,
       slandering and failing to redress the grievances done to the
       Plaintiffs.
 209. Defendants, jointly and severally, individually and
      collectively, violated the Plaintiff's rights secured under the
      United States Constitution and the New York State
      Constitution.

         XVI.      NEGLIGENCE
 210. Defendants, jointly and severally, individually and
      collectively, had a duty to act reasonably and responsibly and
      not to act in a manner that would cause injury and/or harm or
      the threat of harm to the Plaintiff Lepper family.
 211. Defendant Village of Babylon was negligent, careless, and
      reckless in the treatment of Plaintiffs by failing to train,
      supervise, discipline and investigate its employees involved in
      the instant matter.
 212. Defendant Village of Babylon knew or should have known of
      its employees’ propensities for the conduct which caused
      substantial and severe injury to the Plaintiffs.
 213. Defendants acted negligently in violating the civil,
      Constitutional, and human rights of the Plaintiffs.
         XVII.     ABUSE OF PROCESS
 214. Defendant Village of Babylon employed regularly issued legal
      process to compel Plaintiffs to remove their children’s
      treehouse.
 215. Defendants, jointly and severally, individually and
      collectively, intended to intent to do harm and cause damage
      to the Lepper family without excuse of justification.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 42 of 47 PageID #: 197

                                      39

 216. Defendants, jointly and severally, individually and
      collectively, in order to obtain a collateral objective that is
      outside the legitimate ends of the process did cause a series of
      unfounded accusatory instruments to be issued against
      Plaintiff John Lepper.

         XVIII.    NEGLIGENT AND/OR INTENTIONAL INFLICTION OF
                   EMOTIONAL DISTRESS
 217. Defendants, individually and/or collectively, jointly and/or
      severally, acted outrageously and beyond the bounds of
      decency in violating the civil rights and liberty interests of the
      Plaintiffs causing them to suffer pain, shame, humiliation and
      anguish.
 218. The reprehensible, extreme and outrageous conduct of the
      Defendants, jointly and severally, individually and
      collectively, against Plaintiffs occurred with intent and full
      knowledge that their conduct would cause severe and extreme
      emotional and psychological harm to Plaintiffs.
 219. Defendants did fail to investigate improper use of criminal
      process but, rather, Defendants began to conspire and cover
      up such actions by prosecuting criminal charges and
      threatening Plaintiffs with unjust and excessive fines and
      threatened loss of their property.
 220. The Defendants knew or had reason to know that Plaintiffs
      were guilty of no wrongdoing.
 221. Defendants, jointly and severally, individually and
      collectively, acted with knowledge and reason to know that
      their conduct would cause severe and extreme emotional and
      physical harm to Plaintiffs.
 222. As a result, Plaintiffs suffered great pain, emotional
      degradation, loss of employment, shame, humiliation and
      anguish, causing them great distress and emotional agony.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 43 of 47 PageID #: 198

                                      40

         XIX.      DEFAMATION
 223. The Plaintiff Lepper family is being harassed by the Village of
      Babylon and the individual defendants, to the extent that the
      Lepper family use of their property is being monitored and the
      curtilage of their property invaded without due process on
      what appears to be a daily basis for the purpose of attempting
      to fabricate charges of Babylon Village Code violations for
      further prosecution.
 224. Whereas, as a result of said defamation, Plaintiffs continue to
      suffer from humiliation, loss of standing in the community,
      loss of self-esteem and public esteem, public disgrace and
      severe/extreme emotional distress.

         XX.       PRIMA FACIE TORT
 225. Defendants, individually and/or collectively, jointly and/or
      severally, acted outrageously and beyond the bounds of
      decency in violating the civil rights and liberty interests of the
      Plaintiffs causing them to suffer pain, shame, humiliation and
      anguish.
 226. The reprehensible, extreme and outrageous conduct of the
      Defendants, jointly and severally, individually and
      collectively, against Plaintiffs occurred with intent and full
      knowledge that their conduct would cause severe and extreme
      emotional and psychological harm to Plaintiffs.

         XXI.      INJURIES AND DAMAGES
 227. As a direct and proximate result of the wrongful actions and
      inappropriate lack of action by the Defendants, jointly and
      severally, individually and collectively, Plaintiffs, particularly
      the infant Plaintiffs, have suffered injury and damages,
      emotional and psychological harm, including loss of
      educational opportunities, emotional injury, distress and pain,
      and incurred significant cost and expenses, including but not
      limited to legal fees, loss of good name and standing in the
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 44 of 47 PageID #: 199

                                      41

       community, public stigma, personal humiliation, social
       degradation, and other cost and expenses.

                             PRAYER FOR RELIEF
 WHEREFORE, Plaintiffs seek an order of this honorable Court:
 DECLARING    Village of Babylon Code Section 365–26
    unconstitutional and unenforceable as violating the rights of the
    Plaintiffs under the Fourth, Fifth, Eighth, and Fourteenth
    Amendments to the United States Constitution.
 PROHIBITING the Village of Babylon from issuing further
   accusatory instruments against Plaintiffs charging violations of
   Village of Babylon Code Section 365–26 for the existence of the
   Lepper family treehouse.
 MANDATING the right to trial by jury for any alleged violations of
  Village of Babylon Code Section 365–26.
 VACATING AND DISMISSING any convictions of Plaintiff John Lepper
   for violating Village of Babylon Code Section 365–26.
 DIRECTING restitution of any fines already paid by or on behalf of
   the Lepper family for convictions of violating Village of Babylon
   Code Section 365–26 for erecting their children’s treehouse.
 AWARDING Plaintiffs compensatory, general, and punitive
  damages, costs, disbursements, and attorneys’ fees from the
  Defendants.
   All together with such other and further relief as to this Court
 shall deem just and proper.


        THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 45 of 47 PageID #: 200
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 46 of 47 PageID #: 201
Case 2:18-cv-07011-JFB-GRB Document 8 Filed 12/17/18 Page 47 of 47 PageID #: 202
